848 F.2d 1245
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Dennis C. GALAROWICZ, Plaintiff-Appellant,v.The COMMISSIONER OF PATENTS AND TRADEMARKS, Defendant-Appellee.
No. 87-1451.
United States Court of Appeals, Federal Circuit.
May 12, 1988.

Before MARKEY, Chief Judge, and RICH and MICHEL, Circuit Judges.
RICH, Circuit Judge.

DECISION

1
This appeal is from the April 30, 1987 Order of the District Court for the District of Columbia dismissing appellant's petition under 35 USC 32 as untimely under Local Rule 213.  We affirm.

OPINION

2
Upon review of the briefs submitted by appellant pro se and on behalf of the Commissioner of Patents and Trademarks and after hearing oral argument by and on behalf of the parties, we discern no error in the dismissal of appellant's petition (complaint) because it was not filed until March 16, 1987.  The last day to file the petition provided for by 35 USC 32 was 30 days from the Patent and Trademark Office decision of January 15, 1987.  This time limit has been set by Local Rule 213 of the District Court pursuant to Sec. 32 which provides that that court shall determine the "conditions" and "proceedings" governing the petition provided for in Sec. 32.  It has done so.  Galarowicz has shown no basis on which the District Court's refusal to waive the 30-day time limit of its rule may be overturned.